United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1475
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal From the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Marquette Scott Walterman,              *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: February 15, 2005
                                Filed: May 27, 2005
                                 ___________

Before MELLOY, HEANEY, and FAGG, Circuit Judges.
                           ___________

HEANEY, Circuit Judge.

     Marquette Scott Walterman appeals the district court’s imposition of a 168-
month sentence for his drug conviction. We affirm.

       On June 13, 2002, Walterman pleaded guilty to one count of conspiracy to
manufacture and distribute methamphetamine, in violation of 21 U.S.C. §§
841(b)(1)(B) and 846. The district court sentenced Walterman to 262 months of
imprisonment after finding that Walterman was a career offender as defined by
United States Sentencing Guideline section 4B1.1. Walterman appealed, arguing that
1) the district court erred in its application of the career offender enhancement, and
2) the district court was unaware that it could depart downward from Walterman’s
guideline sentence. We agreed with Walterman on his first claim, and “remand[ed]
for resentencing without application of the career offender enhancement.” United
States v. Walterman, 343 F.3d 938, 943 (8th Cir. 2003).

      On remand, the parties agreed that there were no outstanding factual issues, and
Walterman presented no relevant objections to the revised presentence report.
Consistent with our mandate, the district court did not apply the career offender
enhancement. Walterman sought and received a sentence of 168 months of
imprisonment, the lowest sentence permitted under his guideline range. Nonetheless,
Walterman again appealed his sentence. First, his attorney filed an Anders1 brief
suggesting that the district court’s drug quantity determination was plainly erroneous
because it rested on unreliable testimony. Counsel then filed a second brief, arguing
that Walterman’s sentence violated Blakely v. Washington, 124 S. Ct. 2531 (2004),
because the district court enhanced his sentence based on conduct not admitted or
proven to a jury. Walterman did not advance such a claim before the district court
during his first sentencing proceeding, in his first appeal, or in his second sentencing
proceeding.

      We decline to address Walterman’s new arguments in this subsequent appeal.
Our prior remand was limited to permit resentencing without application of the
erroneously-applied career offender enhancement. Where a remand is limited to the
resolution of specific issues, those issues outside the scope of the remand are
generally not available for consideration. United States v. Logan, 333 F.3d 876, 878
(8th Cir. 2003); United States v. Behler, 187 F.3d 772, 777 (8th Cir. 1999).
Moreover, Walterman never brought this court’s attention to any issue related to the
enhancements, which he now contends warrant reversal of a sentence imposed
without objection. “A defendant does not receive a second chance to support an


      1
       Anders v. California, 386 U.S. 738 (1967).

                                          -2-
argument he failed to support in a first appeal simply because he is resentenced.”
United States v. Stuckey, 255 F.3d 528, 531 (8th Cir. 2001); see also United States
v. Kress, 58 F.3d 370, 373 (8th Cir. 1995) (“Where a party could have raised an issue
in a prior appeal but did not, a court later hearing the same case need not consider the
matter.”). Having found no remaining issues of merit, we affirm the district court’s
168-month sentence.
                         ______________________________




                                          -3-